Case 3:15-md-02670-JLS-MDD Document 2450 Filed 01/04/21 PageID.229360 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                     Case No.: 15-md-2670-JLS-MDD
12   PRODUCTS ANTITRUST
     LITIGATION
13
                                                 ORDER GRANTING JOINT MOTION
14   This Document Relates to:                   AND STIPULATION FOR DISMISSAL
15                                               WITH PREJUDICE AGAINST COSI
     The Kroger Co., et al v. Bumble Bee         DEFENDANTS
16   Foods LLC, et al; Case No. 16-cv-
17   0051-JLS                                    [ECF No. 2445]

18
19
20         Presently before the Court is the Kroger Plaintiffs’ and Tri-Union Seafoods LLC
21   d/b/a Chicken of the Sea International and Thai Union Group PCL’s Joint Motion and
22   Stipulation (ECF No. 2445) to dismiss claims with prejudice pursuant to Federal Rule of
23   Civil Procedure 41(a)(1)(A)(ii). Good cause appearing and in the absence of any
24   objection, the Court GRANTS the joint motion and DISMISSES WITH PREJUDICE
25   all claims by the Kroger Plaintiffs against Tri-Union Seafoods LLC d/b/a Chicken of the
26   ///
27
28

                                                1
                                                                            15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2450 Filed 01/04/21 PageID.229361 Page 2 of 2



 1   Sea International and Thai Union Group PCL. As stipulated, the parties shall bear their
 2   respective fees and costs.
 3         IT IS SO ORDERED.
 4
 5   Dated: January 4, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             15-md-2670-JLS-MDD
